 MARYLAND CUP CORPORATION367Maryland Cup CorporationandInternational Unionof District 50, United Mine Workers of America,Petitioner.Case 5-RC-6101May 13, 1968DECISION AND DIRECTION OF ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before August A. Denhard, Jr.,HearingOfficer.Following the hearing and pur-suant to Section 102.67 of the National LaborRelations Board Rules and Regulations and State-ments of Procedure, Series 8, as amended, and bydirection of the Regional Director for Region 5,this case wastransferred to the National LaborRelations Board for decision. Both the Employerand the Petitioner filed briefs.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelationsBoard has delegated itspowersin connectionwith this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made atthe hearing and finds no prejudicialerror. The rulings are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employeris engagedin commerce withinthemeaningof the Act and it will effectuate thepolicies of the Act toassertjurisdiction herein.2.The labor organization involved claims torepresent certainemployees of the Employer.3.A question affecting commerce exists con-cerningthe representation of certain employees oftheEmployer within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act.4.The appropriate unit.The Employer manufactures various types andsizes of disposable cups and lids, ice cream cones,cone jackets, drinking straws, matches, and themachinery for producing these items. It has a sub-stantial numberof wholly owned corporate sub-sidiaries located in various States throughout theUnitedStates aswell as a number of affiliated cor-porations. Among the former, operating as divisionsat the facilities considered herein, are MarylandBakingCompany, Maryland Paper Products Com-pany, and Universal Machine Co., Inc.' The Em-ployer's corporate headquarters and principal of-fices, as well as its main plant, are located in thesuburban Reisterstown Road area of Baltimore,Maryland, known as Owings Mills. The Employerutilizes a centralized system of accounting, payroll,purchasing, traffic control, sales, product promo-tion, production planning, inventory control, andgeneral administrative and personnel functions, allof which are located at Owings Mills.Allof the Maryland operating facilities arelocated in and around Baltimore. The Owings Millsplant employs approximately 1,000 production andmaintenance workers. The other facilities locatedin Baltimore, between 12 and 15 miles from OwingsMills, are the Hilgartner warehouse, which has anunspecified number of warehouse employees; theEutaw Street plant, about 2 blocks from thewarehouse, which has approximately 700 produc-tion and maintenance employees; and the HighStreet plant 2 miles from the Eutaw Street plant,which has an employee complement of approxi-mately 300. A general manager of Maryland opera-tions is located at Owings Mills, and so aremanagers of the specific functions such as manufac-turing,industrialrelations,traffic,productionplanning, and sales.The Petitioner seeks a unit of the production andmaintenance employees at the Employer's HighStreetplantwith certain exclusions hereinafternoted. The Employer, asserting centralized control,integration of production process, and interchangeof employees among all Maryland facilities, con-tends that only a single unit encompassing alloperations in the Baltimore metropolitan area is ap-propriate. In support of its unit request, the Peti-tioner relies on the absence of a bargaining history,'the separate location and substantial autonomy ofthe High Street plant, the absence of integration ofoperations especially in the manufacture of theHigh Street product, and the lack of any significantrank-and-file employee interchange.At the High Street plant, the Employer manufac-tures only cups. The lids for these cups are manu-factured at Owings Mills. Much of the packaging isdone at High Street, but some is done at OwingsMills.Packaged products are stored at the Hil-gartner warehouse or the Owings Mills plant, atwhich customers' orders are coordinated and fromwhich all products made in Maryland are shipped.Although one plant manager divides his servicesbetween the Eutaw Street and High Street plants, at'The partiesagree thatfor purposes of this proceedingall suchentitiesfacilities does not establish a bargaining history, those elections did resultas areinvolvedconstitute a singleemployer herein called Maryland Cupin collective bargaining Nor does the scope of the units established in bar-sContraryto the contentionof the Employer, the fact that elections havegaining for the Employer's plants in Illinois and California determine thebeen conductedin stipulated multiplantunits involving some of thesescope of the unit required for the Maryland plants171 NLRB No. 71 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach plant there are shift foremen, subforemen, and"leaders"3 whose authority and working knowledgeof the plant functions are complete, assuring theuninterrupted functioning of each plant without themanager's presence and direct supervision. A per-sonnel officer is located at the High Street plantwhere applicants for employment may apply and beaccepted. As the manufacture of cups, as well asthe printing work and machinery used in theseoperations, is common to all three Baltimore plants,the classifications of employees at High Street areidentical or substantially similar to those of manyemployees at the other two plants who performcomparable job functions. Seniority for all purposesis companywide, and wages and fringe benefits areidenticalwithin job classifications for the plantslocatedinMaryland.Crewsofmachinerymechanics and electrical repairmen service allplants in the Baltimore area. With respect to in-terchange of individuals among the plants, therecord discloses that the bulk of such exchanges oc-curs on the executive and supervisory level. Calcu-lated over the period of the last 4 years, there wasan average of only 13 temporary transfers a yearamong over 2,000 rank-and-file employees in thethree plants. The record further discloses that, ofthe total of temporary transfers, 29 occurred afterthe petition herein was filed, with 20 of these madeduring the course of the hearing, apparently as aresult of an emergency occasioned by a fire at theHigh Street plant.The Board has held that a single-plant unit is pre-sumptively appropriate where there is no bargain-ing history in a more comprehensive unit and nofunctional integration with the operations of otherfacilities in a degree sufficient to obliterate separateplant identity.' In all the circumstances in this case,we find that, although the work functions of theHigh Street plant are parallel to some of those atEutaw Street and Owings Mills, nevertheless on aday-to-day basis the High Street plant functionswitha substantial degree of autonomy underseparate immediate supervision. On this record wecannot conclude that the production process of theMaryland plantsis sofunctionally integrated as todestroy the separate identity of the High Streetplant operation.'We have also taken into accountother factorspresent inthiscase, such as thedegreeof centralizedmanagerialcontrol, theThe parties agree that all except the leaders, discussedinfra,are super-visors'SeeWorthington Corp ,155 NLRB 59, 61, and cases cited therein, andMorey La Rue Supply, et al ,165 NLRB 148 Also see the extensive analysisinHaag Drug Company, Inc,169 NLRB 877The fact that Owings Mills orders and supplies High Street with rawmaterials, and makes a product (lids) which complements the High Streetproduct, does not, in our opinion, detract from this findingamount of employee interchange, and the use oftravelingmachinerymechanicsand electricalrepairmen crews. But we do not find them suffi-cient to alter the separate identity and communityof interest that exist among High Street employeesor to rebut the presumptive appropriateness of aunit of the High Street employees. For the forego-ing reasons, and particularly in view of the absenceof a bargaining history, the separate location of theplant sought, the autonomous daily operations atthe High Street plant, the lack of substantial em-ployeeinterchange,andthehomogeneouscharacter and separate identity of the High Streetemployee group, we find that production and main-tenance employees at the Employer's High Street,Baltimore,Maryland, plant constitute a separateappropriate unit,' and we shall direct an electiontherein.With respect to this unit, the Employer would in-clude, and the Petitioner would exclude, the follow-ing classifications of employees.Theproduction record clerksspend 99 percent oftheir time in the production area compiling produc-tion records and machine efficiency records. Theinventory clerksspend virtually all of their time intheshippingand production areas, compilingrecords of raw materials and completed productsBoth work the same hours as the production em-ployees, have the same pay range, receive the samebenefits, and report to a production supervisor. Wefind that the production record clerks and invento-ry clerks are plant clericals whose duties and in-terests aremost closely allied with those of theproduction and maintenance employees, and shallinclude them in the unit found appropriate.Record testimony indicates that the duties andfunctionsofworking leadersandmaintenancemechanic leadersare virtually identical. They workthe same hours, enjoy the same plant privileges,dress the same, and share the same facilities as allotherproduction andmaintenance employees.They are generally the most highly skilled or highlyexperienced men, and receive from 10 to 20 centsper hour more than the next highest paid men intheir respective groups. They are engaged 90 per-cent of their time in actual work performance, asdistinguished from leadership duties. Although theyact as a conduit for orders from the shift foremen,they have no authority to hire, fire, transfer,''As the Board has repeatedly stated, the fact that a different, or even alarger, unit may also he appropriate is not controlling if the smaller unitsought also constitutes an appropriate one As we have found that HighStreet is an appropriate unit, we also find no merit in the Employer's argu-ment that, as the Union was engaged in active organizational efforts at itsOwings Mills plant at the same time it was organizing the High Street plant,we are precluded for that reason from finding High Street an appropriateunit MARYLAND CUP CORPORATION369discipline, or grant time off, or to make any recom-mendation regarding those matters.The record alsoshows that in the course of their work they do notexercise the type of independent judgment orresponsible direction of the work of other em-ployees that would indicate supervisory authority.We find,contrary to the Petitioner's contentions,thattheworking leadersandmaintenancemechanic leaders are not supervisors,and shall in-clude them in the unit found appropriate.'The Petitioner objects to the inclusionofdrafts-men,contending they are technical employees.The record reveals that,while the Employer doesnot require specific or special degrees of formaltraining,itdoes generally require a workingknowledge of mechanical drafting techniques. Thedraftsmen work under the immediate supervision ofa professional engineer and the overall supervisionof the manager of manufacturing.They are locatedin a separate area,designated as the drafting area,and spend their time in detailing parts and machin-ery for blueprints or drawings.Although the Em-ployer'spersonnel director testified that in hisopinion the draftsmen's work was routine, he alsotestified that they are expected to take rough draftsfrom the professional engineers and supply thedetailed draftsmen's specifications required.Wefind that the draftsmen here, particularly in view oftheir specialized training and functions, and theirseparate location and separate supervision, do notshare a sufficiently close community of interestwith the production and maintenance employees todictate their inclusion in the unit found ap-propriate."Accordingly,we find that the following em-ployees constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees, in-cluding production record clerks, inventory clerks,working leaders,andmaintenancemechanicleaders, and all truckdrivers, checkers, and helpersemployed by the Employer at its 301 N. HighStreet, Baltimore, Maryland, location, excluding allother employees, draftsmen, office clerical em-ployees, guards, and supervisors as defined in theAct.[Direction of Election9 omitted from publica-tion.]'The classification ofmaintenance ,nechantc seniorsno longer exists inany of the Employer's plants, and no evidence was taken as to the dutiesthis classification may have entailed at any formertime Accordingly, wemake no unit placement determinationHThe Sheffield Corporation,134 NLRB 1101,1103-04'An election eligibility list,containing the names and addressesof all theeligible voters, must be filed by the Employer with the Regional Directorfor Region 5 within 7 days after the date of this Decision and Direction ofElection The Regional Director shall make the list available to all partiesto the election No extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstances Failure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filedExcelsior Undern ear Inc ,156 NLRB1236